FILED
                              NOT FOR PUBLICATION                            SEP 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ASHOT GHAZARYAN,                                  No. 07-72703

               Petitioner,                        Agency No. A095-297-253

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Ashot Ghazaryan, a native of Armenia and citizen of Argentina, petitions

pro se for review of the Board of Immigration Appeals’ order summarily affirming

an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

Ornelas-Chavez v. Gonzales, 458 F.3d 1052, 1055-56 (9th Cir. 2006), and we deny

the petition for review.

         Substantial evidence supports the IJ’s finding that Ghazaryan did not

establish past persecution or a well-founded fear of future persecution, because he

failed to demonstrate the government was unwilling or unable to control the men

who beat and threatened him. See Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th

Cir. 2005). Accordingly, Ghazaryan’s asylum claim fails.

         Because Ghazaryan did not establish eligibility for asylum, it follows that he

did not satisfy the more stringent standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

         Substantial evidence supports the IJ’s denial of Ghazaryan’s CAT claim

because he failed to demonstrate it is more likely than not he will be tortured if

returned to Argentina. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir.

2007).

         PETITION FOR REVIEW DENIED.




                                            2                                    07-72703